On appeal here we are requested to reverse for enumerated reasons the decree of the Chancellor, which, as shown by a careful study of the record, appears to have been based largely on disputes and conflicts in the evidence. We have given all the testimony appearing in the transcript careful consideration; the briefs filed in the cause have been read, and the authorities cited examined. It is our view, and we so hold, that we are not justified, as a matter of law, in interfering with the decree appealed from and accordingly the same is affirmed. See Travis v. Travis, 81 Fla. 309, 87 So. 762; Webb v. Webb, 145 Fla. 267, 199 So. 343; Windham v. Windham, 152 Fla. 362, 11 So.2d 797.
THOMAS, C. J., TERRELL, CHAPMAN and SEBRING, JJ., concur.